DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Claim 23 in the reply filed on 12/18/2020 is acknowledged.  The traversal is on the ground(s) that the special technical feature of the amount of alkanol is not present in the prior art.  This is not found persuasive as set forth below in the following rejection.  Further, the claims are not eligible for rejoinder because claim 23 is a product by process claim.  Product by process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps (See MPEP 2113).  It is further noted that the amount of alkanol is varied in the instant specification (para 0050, for example) beyond the bounds of that claimed.  There is no particular set of data present that show a criticality for the amount of alkanol as claimed at the time of filing.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 23, 25-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Friedel et al. (US 2011/0308423 A1).
As to claims 23 and 25, Friedel et al. teaches a substrate of that clamed (abstract) that is infiltrated with a hydrophobizing infiltration (paras 0040-0043) that would be expected to inherently react in the surfaces as broadly claimed and increase density.  The composition contains from 0-25% weight of alcohol (paras 0040-0045) as it is taught that the active substance can be from 0.5-99.99% of composition (claims 7 and 9) with the remainder including the optional organic solvent/alcohol.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing that Friedel et al. teaches the art recognized suitability and utility of the entire range of the remainder of the composition including the alcohol solvent.
	Regarding the application method and its inherent results, product by process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps (See MPEP 2113).  Once a product appearing to be substantially identical is found a prior art rejection is made, the burden shifts to the applicant to show a nonobvious difference.

As to claim 28, water is used as claimed it is taught that the active substance can be from 0.5-99.99% of composition (claims 7 and 9) with the remainder including the optional water (claim 15).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing that Friedel et al. teaches the art recognized suitability and utility of the entire range of the remainder of the composition including the water.
As to claim 29, a colloidal silica sol (AEROSIL, for example) is used in the Examples.
As to claim 30, the substrate is as claimed in the abstract.
As to claim 31, the type of alcohol is taught in para 0040-0045.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELLY M GAMBETTA whose telephone number is (571)272-2668.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KELLY M. GAMBETTA
Primary Examiner
Art Unit 1715



/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715